Title: To Thomas Jefferson from William P. Smith, 8 June 1824
From: Smith, William P.
To: Jefferson, Thomas


Sir,
Philada
June 8th 1824.
Permit an entire stranger to address you on the Subject of employment at the Academy at Charlottesville; who although he has no claims upon you for the information he desires, Yet presumes to hope, that his Statement will interest you in his favor.Born in this City twenty eight years ago, a Democrat, and the firm Supporter of the Honl W. H. Crawford for President of the United States. I have lived a politician with little advantage to myself. Having served in the Army of the United States part of the late war, I was induced to believe that I might obtain some civil employment under the general government, and my friend the Honorable Walter Lowrie of the Senate of the United States, has had that object in view for some time, but without success. I am there fore resolved to obtain the Situation of teacher of the English language in some respectable Seminary, and with that view have turned my eyes upon you. I would respectfully enquire of you therefore, whether it is likely that there will be occasion in the College at Charlottesville for an English Tutor, to teach the plainer branches of an English education, as well as Algebra, Geography, Topography, and the Mathematics. I recieved my education in this City at the Academy of the Rev. Dr Wylie and the Rev. Dr Gray, and finished in June 1813; just before I entered the Army. I have had four years experience in teaching since that period as assistant in a School here, and feel myself fully competent to undertake the Superintendence of the English department in any College: Should there be any encouragement for a person of my acquirements with you, I should be gratified to be informed at what time the Trustees will choose tutors, and to whom I must make application, and transmit my recommendations. I am aware Sir, that I must necessarily give you a great deal of trouble in sending you this Communication, but the state of my family are such that I must have employment, and I trust therefore you will feel friendship for me, to answer my enquiries.I have the honour to be, Respectfully Your Obt Sert.William P. Smith